
	
		I
		111th CONGRESS
		2d Session
		H. R. 6341
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish a loan program to promote energy
		  conservation in rural areas.
	
	
		1.Growing rural energy
			 efficiency networksThe Rural
			 Electrification Act of 1936 (7 U.S.C. 901 et seq.) is amended by inserting
			 after section 313A the following:
			
				313B.Growing rural
				energy efficiency networks
					(a)DefinitionIn
				this section the term eligible borrower means—
						(1)an entity that has
				received a loan or loan guarantee under this Act; or
						(2)a cooperative that
				is eligible to receive a loan or loan guarantee under this Act.
						(b)Interest-Free
				loansThe Secretary shall establish an initiative to promote
				energy efficiency by providing interest-free loans for the purposes of—
						(1)making energy
				efficiency improvements; and
						(2)achieving energy
				conservation.
						(c)Loan
				purposesTo promote the purposes described in subsection (b), the
				Secretary shall make interest-free loans to eligible borrowers to encourage
				such borrowers to—
						(1)invest in and
				facilitate consumer energy efficiency improvements; or
						(2)increase energy
				conservation.
						(d)Repayment
				termsIn carrying out this section, the Secretary shall establish
				such reasonable terms and conditions as necessary to ensure participation by
				eligible borrowers.
					(e)FundingThe
				Secretary shall use the fees collected pursuant to section 313A(c) to provide
				the interest-free loans authorized under this section.
					(f)LimitationsIn
				carrying out this section, the Secretary shall—
						(1)use only those
				fees required under section 313A(c) that are collected for loans guaranteed
				under section 313A after the date of the enactment of this section; and
						(2)require that the
				amount of the annual fee paid for the guarantee of a bond or note under section
				313A be equal to 50 basis points of the amount of the unpaid principal of the
				bond or note guaranteed under such section, and an additional loan origination
				fee equal to 50 such basis points shall be paid at the time the guarantee is
				approved.
						(g)Program
				levelThe Secretary shall approve $3,000,000 in loan guarantees
				under this section to qualified lenders as described in section 313A(b)(3) for
				the fiscal year ending September 30, 2010.
					(h)SunsetSubsection
				(f) shall not be effective on or after September 30,
				2011.
					.
		
